DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 15/801,265 filed on 6 July 2021.
Claims 1, 33, 34, and 35 and dependent claims 9 and 29 are amended. 
Claims 2, 4-7, and 10-26 have been previously canceled.
Claims 3, 27-28, and 31 are currently canceled. 
Claims 1, 8-9, 29-30, and 32-35 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 101:

Claims 1, 8-9, 29-30, and 32-35 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

1. Applicant argues that the claims provide an integrated practical application and solves a complex technical problem via a specific application of a sequence of computational steps. 

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional elements – “creating a plurality of matched samples from the plurality of entities, each matched sample of the plurality of matched samples comprising a first entity that is part of the first sub-population of entities and a second entity that is part of the second sub-population of entities, wherein in each matched sample the first entity at one of the one or more first scoring dates and the  second entity at one of the one or more second scoring dates share similarity in at least one historical attribute value of the plurality of credit report attributes”; … “modeling observed performances over time of the first entities of the plurality of matched samples during the one or more first historical periods relative to the first historical attribute values and the second entities of the plurality of matched samples during the one or more second historical periods relative to the second historical attribute values”; … “predicting, for each entity of the plurality of matched samples of entities, an expected performance under both of the stressed economic condition and the less stressed economic condition based on the modeling of the observed performances”; … “calculating, for each entity of the plurality of matched samples of entities, a sensitivity value associated with the entity, the calculating comprising quantifying a difference between the expected performance under the stressed economic condition and the expected performance under the less stressed economic condition”; … and “generating the sensitivity index model based on the calculated sensitivity values and the historical attribute values, the sensitivity index model configured to produce a sensitivity index score for a given entity based on input attribute values of one or more of the plurality of credit report attributes.” 

However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the inclusion of supervised machine learning to perform the specific functions recited in claim 1 amounts to an integrated practical application that incorporates specific technical features in a solution that permits testing of a wide range of hypotheses relating to the impacts of the large number of variables on the sensitivity score modeling.

Examiner respectfully disagrees. Said machine learning feature in this instance is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As such, the recited device does not affect an improvement to another technology or technical field; does not amount to an improvement to the functioning of a computer system itself; does not affect a transformation or reduction of a particular article to a different state or thing; nor move beyond a general link of the use of an abstract idea to a particular technological environment. At most, said machine learning is merely used to automate a process (See e.g., Spec, ¶[0076] “… The sensitivity estimating system can use supervised machine learning techniques to regress the entities' observed performances based on these predictors …”, which merely discloses the use of a computer implemented step in a general sense without any detail or description as to how said machine learning is being implemented and/or applied). 

Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Applicant’s argument is therefore unpersuasive. 

3. Applicant argues that the claims provide a clear technical improvement in the computationally intensive field of handling large, non-randomized data sets to produce a predictive model using historical data. 

Examiner respectfully disagrees. There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The claims require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: 

A computer implemented method of training a sensitivity index model for predicting a likelihood of a financial risk profile of an entity increasing in response to occurrence of one or more economic stress factors, the method comprising: 

identifying a plurality of entities characterized by historical attribute values of a plurality of credit report attributes at respective scoring dates, the plurality of entities comprising a first sub-population of entities and a second sub-population of entities, the first sub-population of entities having first historical attribute values of the plurality of credit report attributes at one or more first scoring dates preceding one or more first historical periods comprising a stressed economic condition and the second sub-population entities having second historical values of the plurality of credit report attributes at one or more second historical scoring dates preceding one or more second historical periods comprising a less stressed economic condition, the identifying of the plurality of entities comprising determining if a sufficient number of entities sharing same or similar historical attribute values at the respective scoring dates are available for the first sub-population of entities and the second sub-population of entities, wherein the determining comprises calculating a propensity score and using a propensity score matching technique; 

creating a plurality of matched samples from the plurality of entities, each matched sample of the plurality of matched samples comprising a first entity that is part of the first sub-population of entities and a second entity that is part of the second sub-population of entities, wherein in each matched sample the first entity at one of the one or more first scoring dates and the second entity at one of the one or more second scoring dates share sufficient similarity across the historical attribute values 

modeling, using supervised machine learning techniques, observed performances over time of the first entities of the plurality of matched samples during the one or more first historical periods based on the first historical attribute values and the second entities of the plurality of matched samples during the one or more second historical periods based on the second historical attribute values; 

predicting, for each entity of the plurality of matched samples of entities, an expected performance under both of the stressed economic condition and the less stressed economic condition based on the modeling of the observed performances; 

calculating, for each entity of the plurality of matched samples of entities, a sensitivity value associated with the entity, the calculating comprising quantifying a difference between the expected performance under the stressed economic condition and the expected performance under the less stressed economic condition; and 

generating the sensitivity index model using supervised learning techniques based on the calculated sensitivity values and the historical attribute values, the sensitivity index model configured to produce a sensitivity index score for a given entity based on input attribute values of one or more of the plurality of credit report attributes.  

The claim is directed to a method (e.g., process) which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving, accessing, comparing, calculating, and transmitting (displaying) data and/or information.

Applicant’s Specification describes the invention as relating to “tak[ing] into account how certain financial economic disruptions may affect a consumer’s future payment performance and their future risk score” which according to Applicant, conventional techniques fail to take into account. The Specification further describes the invention as indicating wherein “what is needed is a solution that provides more accurate risk score predictions in response to future conditions that could affect a consumer’s future payment performance or future risk score”, further wherein “there is a need to segment a seemingly homogenous population into different groups in order to more accurately reflect their response to a future condition.” (Spec. ¶¶ [0005-0006]).

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; interactions between people; following rules or instructions, as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and mathematical concepts – mathematical relationships, inasmuch as the claimed method as a whole is directed towards facilitating determining a sensitivity index (e.g., regression financial model) that measures how a target variable is affected and/or impacted given a change in some relevant factor in order to mitigate/reduce risk in a financial setting, but for the recitation of generic computer components. Predicting (e.g., calculating) a consumer’s repayment risk propensity and/or likelihood under adverse conditions comprising the steps of receiving (collecting), accessing, comparing, calculating, and transmitting (displaying) data and/or information associated with the consumer falls within the certain methods of organizing human activity (e.g., fundamental economic principles, practices or concepts (e.g., risk mitigation); managing personal behavior of relationships or interactions between people) grouping of abstract ideas. Performing financial modeling in the form of sensitivity analyses is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Additionally, but for the by a computer device language, the limitations recited in the context of the claim encompasses user thinking performing the same steps recited above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Furthermore, performing the calculations utilizing the mathematical relationships indicated in the claims falls within the mathematical concepts grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – nothing in the claim element precludes the steps from the organizing human interactions, mental processes, and mathematical concepts groupings. Accordingly, for these reasons, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional elements – “creating a plurality of matched samples from the plurality of entities, each matched sample of the plurality of matched samples comprising a first entity that is part of the first sub-population of entities and a second entity that is part of the second sub-population of entities, wherein in each matched sample the first entity at one of the one or more first scoring dates and the  second entity at one of the one or more second scoring dates share similarity in at least one historical attribute value of the plurality of credit report attributes”; … “modeling observed performances over time of the first entities of the plurality of matched samples during the one or more first historical periods relative to the first historical attribute values and the second entities of the plurality of matched samples during the one or more second historical periods relative to the second historical attribute values”; … “predicting, for each entity of the plurality of matched samples of entities, an expected performance under both of the stressed economic condition and the less stressed economic condition based on the modeling of the observed performances”; … “calculating, for each entity of the plurality of matched samples of entities, a sensitivity value associated with the entity, the calculating comprising quantifying a difference between the expected performance under the stressed economic condition and the expected performance under the less stressed economic condition”; … and “generating the sensitivity index model based on the calculated sensitivity values and the historical attribute values, the sensitivity index model configured to produce a sensitivity index score for a given entity based on input attribute values of one or more of the plurality of credit report attributes.” 

However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating determining a sensitivity index (e.g., regression financial model) that measures how a target variable is affected and/or impacted given a change in some relevant factor in order to mitigate/reduce risk in a financial setting while carrying out the steps of merely receiving, accessing, comparing, calculating, and transmitting (displaying) data and/or information., which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358. Therefore, the claim is ineligible.

Additionally, claims 1 and 35 are non-statutory because the body of the claims do not contain any limitations indicating the structure of the device and does not recite any machine or transformation (Insufficient recitation of a machine or transformation either express or inherent) – no specific computer or processing device recited to carry out the claimed steps or execute computer code instructions is recited. See Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos (Federal Register / Vol. 75, No. 143 / Tuesday, July 27, 2010 / Notices).

Independent claim 33 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 33 corresponds to the subject matter of claim 1 in terms of a computer program product (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 33 accordingly.

Independent claim 34 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 34 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 34 accordingly.

Independent claim 35 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 35 corresponds to the subject matter of claim 1 in terms of a method (e.g., process). Therefore the reasoning provided for claim 1 applies to claim 35 accordingly.

Dependent claims 8-9, 29-30, and 32 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 8, the step(s) comprising “wherein the stressed economic condition comprises one or more of: a recession, a depression, a change in debt, a change in job position, an injury, an accident, a marriage, a divorce, a new child, a change in interest rates, a change in a stock market, a change in debt, a change in credit balance, a new vehicle or home purchase, a severe weather event, a change in health insurance, an exam result, a change in residence, a change in diet, a change in expenses, enrollment in a coaching, or a change in income”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; interactions between people; following rules or instructions, as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and mathematical concepts – mathematical relationships, because it merely describes the rules and/or data of the process. 

For instance in claim 9, the step(s) comprising “wherein the sensitivity index comprises a plurality of segment values, the plurality of segment values comprising a first sensitivity index value indicating a first, reduced probability of payment default for a first consumer whose current attribute values of the plurality of credit report attributes result in the first consumer being assigned the first sensitivity index value, and a second sensitivity index value indicating a second, increased probability of payment default for a second consumer whose current attribute values of the plurality of credit report attributes result in the second consumer being assigned the second sensitivity index value”, is a further 
refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; interactions between people; following rules or instructions, as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and mathematical concepts – mathematical relationships, because it merely describes the rules and/or data of the process. 

In claim 29, the step(s) comprising “wherein the defined predictors comprise the historical attribute values for the entities in the matched samples at the one or more first or second scoring dates and a binary indicator variable indicating the stressed condition or the less stressed condition”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; interactions between people; following rules or instructions, as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and mathematical concepts – mathematical relationships, because it merely describes rules and/or data of the process. 

In claim 30, the step(s) comprising “changing the binary indicator variable to indicate the stressed condition or the less stressed condition while the historical attribute values for the entities in the matched samples remain fixed”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; interactions between people; following rules or instructions, as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and mathematical concepts – mathematical relationships, because it merely describes intermediate steps and/or rules of the process. 

In claim 32, the step(s) comprising “the method of calculating comprising: receiving input attribute values of one or more of the plurality of credit report attributes for the entity of interest; and producing the sensitivity index score using the sensitivity index model based on the received input attribute values”, are a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; interactions between people; following rules or instructions, as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and mathematical concepts – mathematical relationships, because it merely describes intermediate steps and/or rules of the process. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Conclusion

Claims 1, 8-9, 29-30, and 32-35 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692